 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 837 
 
AN ACT 
To designate the Federal building located at 799 United Nations Plaza in New York, New York, as the Ronald H. Brown United States Mission to the United Nations Building. 
 
 
1.DesignationThe Federal building located at 799 United Nations Plaza in New York, New York, shall be known and designated as the Ronald H. Brown United States Mission to the United Nations Building. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Ronald H. Brown United States Mission to the United Nations Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
